Citation Nr: 1227730	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  09-34 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating greater than 30 percent for service-connected generalized anxiety disorder with depressive features, to include entitlement to a total disability rating based upon individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran served on active duty from February 1972 to January 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied entitlement to a compensable rating for anxiety neurosis and entitlement to a TDIU. In September 2009, the RO issued a rating decision granting an evaluation of 30 percent for the Veteran's service-connected disability, effective May 20, 2008. 

The Veteran previously was represented by Puerto Rico Public Advocate for Veterans Affairs.  However, on a VA Form 21-4138 dated in March 2012, the Veteran indicated that he wished to revoke "PRPAVA" as his representative noting that they had not helped him with his claim.  Under 38 C.F.R. § 20.600, an appellant "will be accorded full right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person."  This necessarily includes the right to revoke power of attorney from any representative he has appointed.  Thus, the Board finds that the Veteran has properly revoked power of attorney previously assigned to his representative under the provisions of 38 C.F.R. § 14.631(f)(1).

The Board remanded this case in March 2012.  For the reasons explained in more detail below, the claim is still not ready for appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Pursuant to the Board's March 2012 remand, a VA examination was provided in July 2011 to assess the present severity of the Veteran's service-connected general anxiety disorder, to include a determination as to whether the Veteran was employable as a result of his service-connected disability.  The directives of the Board's remand have not been substantially complied with, as the examination is deficient for a number of reasons.

First, the remand directed the RO to obtain private treatment records from the Hospital San Juan Capestrano and from Dr. Jose A. Juarbe, dated since 2007.  The examination was to occur after the records had been added to the file so that the VA examiner could have the benefit of reviewing these records.  Specifically, the Board remand listed in the action paragraphs that initially the RO should obtain additional VA and private treatment records; and thereafter, schedule the examination.  

It does not appear that the VA examiner who conducted the July 2011 examination had access to the private treatment records.  Specifically, in addressing the severity of the generalized anxiety disorder, the examiner commented that the Veteran's mental condition had remained stable without hospitalizations, crisis, or psychosis.  The records from the Hospital San Juan Capestrano show the Veteran was admitted on October 19, 2010 on a partial hospitalization program with intensive outpatient program and received treatment through October 25, 2010.  His admission diagnosis was major depression with a GAF score of 40.  The VA examiner did not address any of these findings in the examination report.

Second, the examiner noted that the Veteran was not working due to his retirement as a result of his lumbar spine disability.  However, Social Security Administration (SSA) records in the claims file show that he was found disabled due to a primary diagnosis of affective disorder in January 2008, and a secondary diagnosis of a back disorder.  Thus, it does not appear that the examiner reviewed the SSA records.

Third, the examiner offered vague and conflicting assessments of the Veteran's credibility.  At one point, the examiner found that the Veteran was trying to appear sicker than he was on mental status examination, but did not elaborate.  The examiner noted that the Veteran was crying during the interview and requested that the examination be halted at one point.  It is not clear to the Board how this demonstrates an exaggeration of symptoms.  Also, later in the examination, the examiner offered conflicting information noting that a social work assessment was not necessary to render an opinion as the Veteran was reliable.  

Finally, it appears that the RO requested that the examiner comment on whether the Veteran had a stressor related to fear of hostile military or terrorist activity, which is irrelevant to the claim on appeal.  The Veteran already is service connected for a generalized anxiety disorder with depression and is not trying to establish service connection for PTSD.  The examiner offered as part of the rationale for why an increase in severity was not shown for the Veteran's service-connected generalized anxiety disorder was that the claimed stressor was not related to the Veteran's fear of hostile military service.  

For the above reasons, the July 2011 VA examination report cannot be relied on to determine whether the Veteran should receive a higher rating for his generalized anxiety disorder with depressive features, or entitlement to a TDIU.

The RO is advised that the Board is obligated by law to ensure that the RO complies with its directives.  The United States Court of Appeals for Veterans Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Also, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.   See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's psychiatric treatment records from the VA Medical Center in San Juan, Puerto Rico, dated since December 2011. 

2.  Ask the Veteran to identify any further treatment he has obtained from Hospital San Juan Capestrano and from Dr. Jose A. Juarbe.  Thereafter, make arrangement to obtain a complete copy of the Veteran's treatment records if properly identified.  If efforts to obtain the records are unsuccessful notify the Veteran and indicate what further steps VA will take with regard to the claim. 

3.  After completion of the above steps, schedule the Veteran for a VA psychiatric examination.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination including, but not limited to, copies of the private treatment records from Hospital San Juan Capestrano and from Dr. Jose A. Juarbe dated from May 2008 through May 2012 (and any additional records added to the file), and the Veteran's SSA records.  Any indicated tests and studies are to be conducted. 

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are specifically attributable to his service-connected generalized anxiety disorder with depressive features.  The examiner must conduct a detailed mental status examination. 

The examiner must also discuss the effect, if any, of the Veteran's generalized anxiety disorder with depressive features on his social and occupational adaptability. 

The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's generalized anxiety disorder with depressive features consistent with the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV) and explain the significance of the score. 

The examiner should opine as to whether it is at least as likely as not that the Veteran's service-connected generalized anxiety disorder with depressive features renders him unable to secure or follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities. 

The examiner should consider the lay statements from the Veteran regarding the severity of his mental health disorder, and should also consider the statements submitted from the Veteran's mother and sister in November 2010 that the Veteran needed a lot of help, did not want to shower or shave or take his medication, could not work or go to school, had hallucinations and heard voices, had constant anxiety and irritability, and sometimes could not remember family or friends.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

4.  Read the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered. 

5.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran (and his representative, if any) with a supplemental statement of the case and allow an appropriate time for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

